Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-11, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO 2019179252 A1 with English translation).
Consider claim 1, Chen et al teach a housing member (Fig. 1 “shell 100”), comprising: a rear shell (Fig. 2; “a rear elevational view of Figure 1”), a middle frame (page 3; Fig. 3; “131-border”; page 5; “frame 131”), and a sound transmission gap for sound transmission (page 3, Fig. 3; “first and second receiving channel 500 and 600) wherein the housing member is configured to accommodate a receiver audio assembly (page 3; Fig. 3; “200-receiver”; “The housing 100 is provided with a housing chamber 110 in which the receiver 200 is mounted”); wherein the rear shell and the middle frame define an accommodating cavity for accommodating the receiver audio assembly (page 3; Fig. 3; “receiving cavity 110”), the accommodating cavity is provided with an opening for sound transmission, and the opening is opposite to the rear shell; and wherein the middle frame is provided with a sound transmission channel for communicating the opening of the accommodating cavity with the sound transmission gap (page 3; Fig. 3; “The mobile terminal is provided with a first receiving channel 500 and a second receiving channel 600, and the first receiving channel 500 and the second receiving channel 600 are used for transmitting the sound emitted by the receiver 200. The inlet of the first receiving channel 500 and the inlet of the second receiving channel 600 are both connected to the receiving cavity 110. The outlet of the first receiving channel 500 is opened on the mounting surface on the same side as the first display module 300. On the cover. The outlet of the second receiving channel 600 is opened on the mounting surface on the same side or on the cover of the second display module 400”).
Consider claim 2, Chen et al teach further comprising: a sound cavity cover plate, wherein the sound cavity cover plate and at least a part of the middle frame are spaced apart from one another and form a first sound cavity, a first end of the first sound cavity is in communication with the sound transmission channel, and a second end of the first sound cavity is in communication with the opening (pages 5-6; “the first receiving channel 500 may be provided with a magnetic isolation plate 510, and the magnetic isolation plate 510 is provided with a sound hole to avoid the influence on the sound transmission.. The magnetic spacer 510 can block the external magnetic field from entering the accommodating cavity 110 along the first receiving channel 500, thereby adversely affecting the receiver 200”).
Consider claim 4, Chen et al teach further comprising: a first display end surface and a second display end surface, wherein the first display end surface and the second display end surface are disposed opposite to one another (page 2; “The first display module and the second display module are respectively disposed on two mounting surfaces facing away from the housing”), the sound transmission gap is disposed on the second display end surface, and the opening of the accommodating cavity faces towards the first display end surface (page 2; “the first [An] outlet of a receiving channel is opened on the mounting surface on the same side as the cover plate of the first display module”).
Consider claim 5, Chen et al teach wherein the middle frame comprises a first frame portion and a second frame portion connected to one another, and the sound transmission channel passes through the first frame portion and the second frame portion; and wherein at least a part of the first frame portion serves as the second display end surface, and the first frame portion is configured to define the sound transmission gap (page 5; “the housing 100 may include a first frame 120 and a second frame 130 , A frame 120 and a second frame 130 are butted to form a main body cavity of the housing 100, and the receiving cavity 110 can also be formed. The second frame 130 includes a bezel 131. The first frame 120 is overlapped on the frame 131, and the second receiving channel 600 penetrates from the receiving cavity 110 to the frame 131 on one side thereof, and the outlet of the second receiving channel 600 is opened at the bottom end of the frame 131”).
Consider claim 8, Chen et al teach wherein a first gap is formed at a joint between the middle frame and the rear shell, and wherein the middle frame or the rear shell obstructs the communication between the first gap and the sound transmission channel (Fig. 3; e.g., middle frame 131 prevents sound signal from leaking out of the frame).
Consider claim 9, Chen et al teach an electronic device (Fig. 1), comprising a receiver audio assembly and a housing member (page 3; Fig. 3; “200-receiver”; “The housing 100 is provided with a housing chamber 110 in which the receiver 200 is mounted”), wherein the housing member comprises a rear shell (Fig. 2; “a rear elevational view of Figure 1”), a middle frame (page 3; Fig. 3; “131-border”; page 5; “frame 131”), and a sound transmission gap for sound transmission (page 3, Fig. 3; “first receiving channel 500); wherein the rear shell and the middle frame define an accommodating cavity for accommodating the receiver audio assembly (page 3; Fig. 3; “receiving cavity 110”), the accommodating cavity is provided with an opening for sound transmission, and the opening is opposite to the rear shell; wherein the middle frame is provided with a sound transmission channel for communicating the opening of the accommodating cavity with the sound transmission gap wherein the receiver audio assembly is fixed in the accommodating cavity (page 3; Fig. 3; “The mobile terminal is provided with a first receiving channel 500 and wherein a sound exiting direction of the receiver audio assembly is opposite to the rear shell and coincides with a direction of the opening of the accommodating cavity (page 3; Fig. 3; “The outlet of the first receiving channel 500 is opened on the mounting surface on the same side as the first display module 300”; thus, it is opposite to the rear display).
Consider claim 10, Chen et al teach wherein the housing member comprises a first display end surface and a second display end surface disposed opposite to one another (page 2; “The first display module and the second display module are respectively disposed on two mounting surfaces facing away from the housing”); wherein the electronic device further comprises a first display panel and a second display panel, the first display panel is fixed to the first display end surface, and the second display panel is fixed to the second display end surface (page 2; “The first display module and the second display module are respectively disposed on two mounting surfaces facing away from the housing”); and wherein the sound transmission gap is formed between the second display panel and the middle frame (page 2; Fig. 3; “the first [An] outlet of a receiving channel is opened on the mounting surface on the same side as the cover plate of the first display module”).
Consider claim 11, Chen et al teach wherein the housing member further comprises a sound cavity cover plate, the sound cavity cover plate and at least a part of the middle frame are spaced apart from one another and form a first sound cavity, a first end of the first sound cavity is in communication with the sound transmission channel, and a second end of the first sound cavity is in communication with the opening (pages 5-6; “the first receiving channel 500 may be provided with a magnetic isolation plate 510, and the magnetic isolation plate 510 is provided with a sound hole to avoid the influence on the sound transmission.. The magnetic spacer 510 can block the external magnetic field from entering the accommodating cavity 110 along the first receiving channel 500, thereby adversely affecting the receiver 200”).
Consider claim 13, Chen et al teach wherein the housing member comprises a first display end surface and a second display end surface which are disposed opposite to one another (page 2; “The first display module and the second display module are respectively disposed on two mounting surfaces facing away from the housing”), the sound transmission gap is disposed on the second display end surface, and the opening of the accommodating cavity faces towards the first display end surface (page 2; “the first [An] outlet of a receiving channel is opened on the mounting surface on the same side as the cover plate of the first display module”).
Consider claim 14, Chen et al teach wherein the middle frame comprises a first frame portion and a second frame portion connected to one another, and the sound transmission channel passes through the first frame portion and the second frame portion; and wherein at least a part of the first frame portion serves as the second display end surface, and the first frame portion is configured to define the sound transmission gap (page 5; “the housing 100 may include a first frame 120 and a second frame 130 , A frame 120 and a second frame 130 are butted to form a main body cavity of the housing 100, and the receiving cavity 110 can also be formed. The second frame 130 includes a bezel 131. The first frame 120 is overlapped on the frame 131, and the second receiving channel 600 penetrates from the receiving cavity 110 to the frame 131 on one side thereof, and the outlet of the second receiving channel 600 is opened at the bottom end of the frame 131”).
Consider claim 17, Chen et al teach wherein a first gap is formed at a joint between the middle frame and the rear shell, and wherein the middle frame or the rear shell obstructs the communication between the first gap and the sound transmission channel (Fig. 3; e.g., middle frame 131 prevents sound signal from leaking out of the frame).
Allowable Subject Matter
Claims 3, 6-7, 12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
November 17, 2022